Case 2:21-cv-01386-DSF-E Document 31 Filed 04/16/21 Page 1 of 2 Page ID #:1028




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    CATHERINE PETERSEN,                     CV 21-1386 DSF (Ex)
        Plaintiff,
                                            Order DENYING Motion to
                      v.                    Remand (Dkt. No. 18)

    FCA US LLC, et al.,
        Defendants.



      Plaintiff moves to remand this case, arguing that the amount in
   controversy has not been satisfied and that the removing Defendant did
   not adequately establish that Plaintiff is a citizen of California. The
   Court deems this matter appropriate for decision without oral
   argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

       Defendant has adequately established that the amount in
   controversy exceeds $75,000. Plaintiff pleads that she paid $30,628.24
   for the vehicle at issue. The Song-Beverly Act provides for possible civil
   penalties of twice actual damages – penalties that Plaintiff has
   demanded in the complaint. The Act further provides for possible
   attorney’s fees, which Plaintiff has also demanded. Contrary to
   Plaintiff’s implication, Defendant is not required to prove that Plaintiff
   is likely to recover these amounts, only that the amount potentially at
   issue exceeds the jurisdictional limit.

      Defendant has also adequately pleaded Plaintiff’s citizenship.
   Plaintiff alleges she is a resident of California. Absent a factual
   challenge to Plaintiff’s citizenship, an allegation on information and
   belief that Plaintiff is also a citizen of California is sufficient to satisfy
Case 2:21-cv-01386-DSF-E Document 31 Filed 04/16/21 Page 2 of 2 Page ID #:1029




   Defendant’s burden. Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223,
   1227–28 (9th Cir. 2019).

         The motion to remand is DENIED.

      IT IS SO ORDERED.



    Date: April 16, 2021                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      2
